307 S.W.3d 233 (2010)
STATE of Missouri, Respondent,
v.
Derick Dwight MILLER, Appellant.
No. WD 71067.
Missouri Court of Appeals, Western District.
April 13, 2010.
Kent Denzel, Columbia, MO, for Respondent.
Shaun J. Mackelprang, Jefferson City, MO, for Appellant.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Derick Dwight Miller appeals the circuit court's judgment convicting him of two counts of statutory rape in the second degree and four counts of statutory sodomy in the second degree. We affirm. Rule 30.25(b).